     Case 1:09-cr-00060-DHB-BKE Document 199 Filed 10/26/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA                       ;'i' COURi
                                                                  u.S. ^               /
                                   AUGUSTA DIVISION                  r             ; i .•




                                            ★
                                                                  im on 2b p ? 30
UNITED      STATES    OF AMERICA
                                            *


                                            *
       V.                                            CR 109-060*      so.
                                                                            IV

                                            'k


                                            'k
ANTHONY      DAVILA




                                       ORDER




       Defendant       Anthony     Davila   originally   pleaded      guilty        to      a

single count of conspiracy to defraud the Government with respect

to false individual federal income tax returns on May 17,                          2010.


He was sentenced to serve 115 months in prison followed by three

years of supervised release.

       On July 2, 2020, an arrest warrant was issued for Defendant

upon    allegations       that   he    violated   mandatory   conditions         of    his

supervised release.          Defendant was arrested on August 24, 2020.

       On October 9, 2020,            Defendant had an initial appearance on

the revocation petition before the United States Magistrate Judge.

He   has     now   been   appointed counsel to        represent    him      in    future

revocation proceedings.

       At present, the Court has reviewed a pro se motion filed by

Defendant on October 7, 2020, prior to his initial appearance and

the appointment of counsel.              In the motion. Defendant challenges

the legality of his presen u detention under the First Step Act.

Because Defendant is now represented by counsel, however, the Court
  Case 1:09-cr-00060-DHB-BKE Document 199 Filed 10/26/20 Page 2 of 2


will not consider a pro se motion challenging the legality of the

revocation proceedings.        See Loc. Grim. R. 44.2.       Accordingly, the

Clerk   is   directed   to   TERMINATE   the   motion   of   October   7,   2020.


(Doc. No. 192.)

     ORDER ENTERED at Augusta, Georgia, this                  day of October,

2020.




                                             UNITED STATES DISTRICT     JUD'




                                         2
